DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on March 18, 2020.  Claims 1-31 are pending.  Claims 1, 12, 23, and 26-31 are independent.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 19, 2020 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2018/0201272 to Takeda.
Claims 1-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda.
With respect to independent claims 1, 12, 23 and 26-31, Takeda discloses an acquisition unit configured to acquire information outside a vehicle (see paragraph [0066]:  The above-described finders 20-1 to 20-6 have, for example, a detection range of about 150 degrees with respect to a horizontal direction. In addition, the finder 20-7 is attached to a roof and the like. The finder 20-7 has, for example, a detection range of 360 degrees with respect to a horizontal direction.); 
a control unit configured to control traveling of the vehicle based on the information outside the vehicle, which is acquired by the acquisition unit (see paragraph [0033]: the vehicle control apparatus further includes a generating unit configured to generate a control plan for lane change within a lane changeable period and a travel control unit configured to perform travel control of the host vehicle on the basis of the control plan generated by the generating unit.  Therefore, the derived lane changeable period can be used for travel control of the host vehicle.); 
a first specifying unit configured to, if the acquisition unit acquires, as the information outside the vehicle, information of a first preceding other vehicle that is a vehicle traveling on a traveling lane of the vehicle and is traveling ahead the vehicle, specify a first possible space, for which a lane change of the vehicle is possible, from an inter-vehicle distance between the first preceding other vehicle and the vehicle, a speed of the first preceding other vehicle, and a speed of the vehicle (See Figures 5-7 and paragraphs [0087], [0090] and [0093]:  the target position candidate setting unit 111 sets an area that is behind a nearby vehicle m4 (forward reference vehicle) that travels before a nearby vehicle m (preceding vehicle) that travels immediately before 
a second specifying unit configured to, if the acquisition unit acquires, as the information outside the vehicle, information of a following other vehicle that is a vehicle traveling on an adjacent lane different from the traveling lane of the vehicle and is traveling behind the vehicle and information of a second preceding other vehicle traveling ahead the vehicle and the following other vehicle, specify a second possible space, for which the lane change of the vehicle is possible, from an inter-vehicle distance between the second preceding other vehicle and the following other vehicle, a speed of the second preceding other vehicle, and a speed of the following other vehicle (See Figures 5-7 and paragraphs [0090] and [0091]: the target position candidate setting unit 111 can prevent the lane change target position candidate T from being set 
a judgment unit configured to judge, based on the first possible space specified by the first specifying unit and the second possible space specified by the second specifying unit, whether the lane change of the vehicle is possible (see paragraph [0092] and [0148]: the target position candidate setting unit 111 sets a plurality of lane change destination candidates according to a nearby vehicle distribution, and can increase the degree of freedom of lane change control. As a result, it is possible to set an optimal lane change target position T# later.  The lane changeable period deriving unit 113 derives the lane changeable period P during which lane change is possible to the lane change target position candidate T set as a relative position with respect to a nearby vehicle that travels in the adjacent lane L2 that is adjacent to the host vehicle lane L1 on the basis of the positional change of the nearby vehicle (monitoring target vehicle), and thus can be used for various processes such as generation of a control plan for lane change.).  
With respect to dependent claims 2 and 13, Takeda discloses wherein the second specifying unit specifies the second possible space based on a position of the vehicle estimated on the adjacent lane, and- 35 -H1182323US01/P220-0376US the estimated position of the vehicle is a position at which the vehicle is estimated to have made the lane change in a predetermined time in which the lane change is necessary (see paragraph [0085] and [0086]: The target position candidate setting unit 111 refers 
With respect to dependent claims 3 and 14, Takeda discloses wherein the second specifying unit specifies the second possible space based on a third possible space specified from an estimated inter-vehicle distance between the vehicle and the following other vehicle, the speed of the following other vehicle, and the estimated or measured speed of the vehicle, and a fourth possible space specified from an estimated inter- vehicle distance between the vehicle and the second preceding other vehicle, the estimated or measured speed of the vehicle, and the speed of the second preceding other vehicle (see paragraph [0085] and [0086]: The target position candidate setting unit 111 refers to a position of the nearby vehicle detected by the detecting unit DT, first sets a large target area in which lanes are changed, and sets a lane change target position candidate as a relative position with respect to the nearby vehicle that travels in an adjacent lane that is adjacent to a travel lane in which the host vehicle M travels (host vehicle lane) within the target area.  FIG. 5 is a diagram showing a state in which the target position candidate setting unit 111 sets a lane change target position candidate. In FIG. 5, m1 to m7 are nearby vehicles, d is a travel direction of each vehicle, L1 is a host vehicle lane, and L2 is an adjacent lane. In addition, Ar is a target area, and T1 to T3 are lane change target position 
With respect to dependent claims 4 and 15, Takeda discloses wherein the second possible space is a region including the third possible space and the fourth possible space (see paragraphs [0091], [0156] and [0157]:  The number of lane change target position candidates T varies according to the number of nearby vehicles that travel in the target area Ar in the adjacent lane 12. When the number of nearby vehicles that travel in the target area Ar is n, n−1 lane change target position candidates T are set.  The narrowing unit 117 determines whether the process of Steps S250 to S262 has been performed for all lane change target position candidates T (Step S264). When the process of Steps S250 to S262 has not been performed for all lane change target position candidates T, the process returns to Step S250, the next lane change target position candidate T is selected, and the process thereafter is performed.  When the process of Steps S250 to S262 has been performed for all lane change target position candidates T, the control plan generating unit 114 generates a control plan for the lane change target position candidate T decided as the target of the lane change target position in Step S260 (Step S266).).
With respect to dependent claims 5 and 16, Takeda discloses wherein each of the first possible space, the second possible space, the third possible space, and the fourth possible space is specified based on a model configured to calculate an acceleration/deceleration using an inter-vehicle distance and a relative speed between two vehicles (see paragraph [0032], [0118[ and [0159]:  the target position decision unit decides a position corresponding to a control plan having low acceleration and deceleration of the host vehicle necessary for the lane change within the control plan for lane change generated by the generating unit as a lane change target position.  The positional changes of the monitoring target vehicles mA, mB, and mC are further classified on the basis of speeds of the monitoring target vehicles.  The safety index may be an evaluation 
With respect to dependent claims 6 and 17, Takeda discloses wherein each of the first possible space, the second possible space, the third possible space, and the fourth possible space is specified as a space in which a magnitude of the acceleration/deceleration is not more than a predetermined value (see paragraph [0141]:  The target position decision unit 115 refers to the control plans corresponding to the lane change target position candidates T, and preferentially selects a position where an interval with front and rear vehicles during lane change is wide, a position where a speed is close to a legal speed, or a position where an acceleration and deceleration amount necessary for lane change is small as the lane change target position T#.).  
With respect to dependent claims 7 and 18, Takeda discloses wherein if the first possible space and the second possible space are adjacent along an axis in a lane direction, the judgment unit judges that the lane change of the vehicle is possible (see paragraphs [0148] and  [0178]: the lane changeable period deriving unit 113 derives the lane changeable period P during which lane change is possible to the lane change target position candidate T set as a relative position with respect to a nearby vehicle that travels in the adjacent lane L2 that is adjacent to the host vehicle lane L1 on the basis of the positional change of the nearby vehicle (monitoring target vehicle), and thus can be used for various processes such as generation of a control plan for lane change.  It is possible to obtain the same effects as in the first embodiment, and it is determined whether a nearby vehicle that travels immediately behind the lane change target position T# set as a relative position with respect to a nearby vehicle that travels in the adjacent lane L2 that is adjacent to the host vehicle lane L1 catches up with another nearby vehicle, it is determined 
With respect to dependent claims 8 and 19, Takeda discloses wherein if the judgment unit judges that the lane change of the vehicle is possible, the control unit controls the- 36 -H1182323US01/P220-0376US traveling of the vehicle to start the lane change (see paragraphs [0011] and [0142]:  The vehicle control apparatus according to any one of the aspects (2) to (4) may further include a generating unit configured to generate a control plan including a trajectory for lane change within a lane changeable period corresponding to the lane change target position narrowed down by the narrowing unit; and a travel control unit configured to perform travel control of the host vehicle on the basis of the control plan generated by the generating unit.   The travel control unit 120 sets the control mode to the automatic driving mode or the manual driving mode under control of the control switching unit 122 and controls a control target according to the set control mode.  The travel control unit 120 reads action plan information 136 generated by the action plan generating unit 106 in the automatic driving mode and controls the control target on the basis of an event included in the read action plan information 136.).
With respect to dependent claims 9 and 20, Takeda discloses wherein if the first possible space and the second possible space are adjacent along the axis in the lane direction, the control unit controls the traveling of the vehicle to perform the lane change at a position closest from the vehicle in the adjacent space (see paragraph [0087]: the target position candidate setting unit 111 sets an area that is behind a nearby vehicle m4 (forward reference vehicle) that travels before a nearby vehicle m (preceding vehicle) that travels immediately before the host vehicle M in the host vehicle lane L1 among nearby vehicles that travel in the adjacent lane L2 and is closest to the host vehicle M and ahead a nearby vehicle m7 (rear reference vehicle) that travels behind a nearby vehicle m2 (following vehicle) that travels immediately behind the host vehicle M in the host vehicle lane L1 among nearby vehicles that travel in the adjacent lane L2 and is closest to the host vehicle M as a target area Ar.).  
Takeda discloses wherein specifying of the first possible space by the first specifying unit and specifying of the second possible space by the second specifying unit are performed in parallel (see paragraph [0103], [0141] and [0158]:  The target position decision unit 115 decides the lane change target position T# on the basis of a control plan generated by the control plan generating unit 114 for each lane change target position candidate T set by the target position candidate setting unit 111.  The target position decision unit 115 decides the lane change target position T# in consideration of, for example, safety and efficiency. The target position decision unit 115 refers to the control plans corresponding to the lane change target position candidates T, and preferentially selects a position where an interval with front and rear vehicles during lane change is wide, a position where a speed is close to a legal speed, or a position where an acceleration and deceleration amount necessary for lane change is small as the lane change target position T#. In this manner, one lane change target position T# and the control plan are decided.  The target position decision unit 115 derives an evaluation value for the control plan and decides the lane change target position T# on the basis of the derived evaluation value. The evaluation value is derived in consideration of, for example, safety and a planning ability.).  
With respect to dependent claims 11 and 22, Takeda discloses wherein specifying of the first possible space by the first specifying unit and specifying of the second possible space by the second specifying unit are started in accordance with input of a direction indication by an occupant (see paragraph [0079]:  The “state” of the nearby vehicle may include information about whether the nearby vehicle accelerates or changes lanes (or tries to) on the basis of information of the above various devices. The ambient recognition unit 102 recognizes whether the nearby vehicle changes lanes (or tries to) on the basis of a history of the position of the nearby vehicle, an operation state of a direction indicator, and the like.).  
With respect to dependent claim 24, Takeda discloses wherein if the acquisition unit acquires, as the information outside the vehicle, information of a first other vehicle that is a vehicle 
With respect to dependent claim 25, Takeda discloses wherein the control unit controls the traveling of the vehicle to perform one of acceleration and deceleration in accordance with a result of the judgment by the judgment unit (see paragraphs [0174] and [0175]:  When the host vehicle M is positioned before the monitoring target vehicle mC at a time at which the monitoring target vehicle mC catches up with mA, the lane change possibility determination unit 116 determines whether a trajectory of the host vehicle M satisfies a speed and acceleration restriction (Step S408). For example, the speed and acceleration restriction is defined as within a speed range with an upper limit that is a legal speed and a lower limit that is about 60% of a legal speed 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571) 270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661